DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on February 8, 2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 10-15, 17, and 20-23 stand rejected under 35 U.S.C. 103 as being unpatentable over Trotta, pn 4,198,746 (hereafter “Trotta ‘746”), in view of Official Notice as evidenced by Duffy, pn 1,822,766 and/or Anderson, pn 2,406,983.
Regarding claim 1 and the claims dependent therefrom, Trotta ‘746 discloses an assembly with almost every structural limitation of the claimed invention (except for the limitations shown in italics and grayed-out) including:
 having a cavity dimensioned to receive a distal end of a handle, and having integrally formed first pivot elements (e.g., 16, 16),
a blade unit (e.g., 2) pivotably mounted to the interface element by way of pivoting engagement between the first pivot elements and corresponding second pivot elements (e.g., e.g., see col. 2, lines 57-58) on the blade unit, and
a return element (e.g., 22) mounted on the interface element, the return element comprising a metal leaf spring (e.g., see col. 2, lines 60-61) including a pair of spaced first and second portions (e.g., 18, 20), each of the first and second portions extending from the interface element towards the blade unit in a direction generally perpendicular to a longitudinal axis of the blade unit, joined by a third portion (e.g., 24, 26, and the portions contacted by the lead line for numeral 22 as viewed in Figs. 2, 3, 5) disposed generally parallel to the longitudinal axis, wherein the first pivot elements lie in a common plane that extends through the interface element generally perpendicular to a longitudinal axis of the interface element, and the third portion is offset from this plane (e.g., as viewed in the figures, particularly Figs. 2, 3, and 5, the return element 22 has a thickness in which there are an infinite number of such common planes, and a portion of the third portion is offset from any one of such planes);
[claim 2] wherein the return element is configured to bias the blade unit towards a rest position with respect to a pivot axis about which the blade unit pivots (e.g., see col. 3, lines 22-24 and lines 29-32), the pivot axis being generally parallel to the longitudinal axis of the blade unit (e.g., as shown in Figs. 1, 2, 4).
Regarding claim 12 and the claims dependent therefrom, Trotta ‘746 discloses an assembly with almost every structural limitation of the claimed invention (except for the limitations shown in italics and grayed-out) including:
a handle (e.g., 10) having a distal end and a proximal end; and
a shaving assembly (e.g., 2), mounted on the distal end of the handle (e.g., see Figs. 1 and 5), the shaving assembly including
(a)	an interface element (e.g., 8, 30) having a cavity that receives a distal end of a handle, and having integrally formed first pivot elements (e.g., 16, 16),
(b)	a blade unit (e.g., 2) pivotally mounted to the interface element by way of pivoting engagement between the first pivot elements and corresponding second pivot elements (e.g., see col. 2, lines 57-58) on the blade unit, and
(c)	a return element (e.g., 22) mounted on the interface element, the return element comprising a metal leaf spring (e.g., see col. 2, lines 60-61) including a pair of spaced first and second portions (e.g., 18, 20), each of the first and second portions extending from the interface element towards the blade unit in a direction generally perpendicular to a longitudinal axis of the blade unit, joined by a third portion (e.g., 24, 26, and the portions contacted by the lead line for numeral 22 as viewed in Figs. 2, 3, 5) disposed generally parallel to the longitudinal axis, wherein the first pivot elements lie in a common plane that extends through the interface element generally perpendicular to a longitudinal axis of the interface element, and the third portion is offset from this plane (e.g., as viewed in the figures, particularly Figs. 2, 3, and 5, the return element 22 has a thickness in which there are an infinite number of such common planes, and a portion of the third portion is offset from any one of such planes);
[claim 13] wherein the return element is configured to bias the blade unit towards a rest position with respect to a pivot axis about which the blade unit pivots (e.g., see col. 3, lines 22-24 and lines 29-32), the pivot axis being generally parallel to the longitudinal axis of the blade unit (e.g., as shown in Figs. 1, 2, 4);
 [claim 20] wherein the return element is configured to bend upon rotation of the blade unit toward an upper surface of the handle (e.g., see col. 3, lines 26-32).
Regarding claim 23, Trotta ‘746 discloses an assembly with almost every structural limitation of the claimed invention (except for the limitations shown in italics and grayed-out) and on which every active step of the claimed process is performed as follows:
contacting the skin with a blade unit (e.g., 2) of a shaving system that includes
(a)	a handle (e.g., 10) having a distal end and a proximal end, and
(b)	pivotably mounted on the handle, a replaceable shaving assembly (e.g., 2) that includes
(i) an interface element (e.g., 8, 30) having a cavity that receives the distal end of the handle, and integrally formed first pivot elements (e.g., 16, 16),
(ii) a blade unit (e.g., 2) pivotably mounted to the interface element by way of pivoting engagement between the first pivot elements and corresponding second pivot elements (e.g., e.g., see col. 2, lines 57-58) on the blade unit, and
(iii) a return element (e.g., 22) mounted on the interface element, the return element comprising a metal leaf spring (e.g., see col. 2, lines 60-61) including a pair of spaced first and second portions (e.g., 18, 20), each of the first and second portions extending from (e.g., at the lower end as viewed in Fig. 2-5) the interface element 
Trotta ‘746 lacks:
(a)	the interface element having a cavity as follows:
[from claim 1] an interface element having a cavity dimensioned to receive a distal end of a handle;
[from claim 12] an interface element having a cavity that receives a distal end of a handle;
[from claim 23] an interface element having a cavity that receives the distal end of the handle; and
(b)	the specific material of the return element being metal as set forth in    claims 1 and 12, and more specifically
[claim 3; claim 14] wherein the return element comprises metal alloy;
[claim 4; claim 15] wherein the return element is formed from a sheet material having a thickness of from about 0.05 to 4.0 mm.
Regarding (a), the Examiner takes Official notice that it is old and well known in the art to provide cavities in razor assembly components to receive handles, wherein such replaceable handles have the benefit of being replaced if either the handle becomes worn or otherwise damaged or if a different handle configuration is desired; or, if the handle is of value (e.g., if it made of a valuable material, has an enhanced gripping structure, or is decorative), to replace the shaving component on the handle. As evidence in support of the taking of Official notice, Duffy (e.g., see 37) and Anderson (e.g., in 5) each disclose cavities that receive a handle, wherein Anderson teaches providing such a cavity in an interface structure (e.g., 5) to which a replaceable blade assembly is attachable; and wherein Duffy teaches providing such a cavity in an interface structure (e.g., 34). Therefore, it would have been obvious to one having ordinary skill in the art to provide a cavity in the interface structure of Trotta ‘746 to gain the well known benefits including those described above.
Regarding (b), the Examiner takes Official notice that it is old and well known in the art to make leaf springs from metal, wherein metal, including a metal alloy, provides the benefit of being sturdier while also being easy to form and easy to replace. Further, it is old and well known in the art that leaf springs can be made of any suitable material including plastic and metal so long as it provides the desired spring action needed by the user. Therefore, it would have been obvious to one having ordinary skill in the art to make the leaf spring of Trotta ‘746 from any of the known materials including metal, and more specifically metal alloy, to gain the well known benefits including those described above.
Further regarding (b), the specific thickness set forth in claims 4 and 15 is not set forth as a relative thickness (i.e., there is no other size reference in the claims), and thus such thickness range will be met with an appropriately sized razor, wherein it would be obvious to one having ordinary skill in the art make the razor Trotta ‘746 substantially any size.
Regarding claims 6 and 17, Trotta ‘746 lacks the specific connecting configuration of the return element and the interface element as follows:
[claim 6; claim 17] wherein the interface element includes receiving openings and the return element includes mounting tabs disposed in the receiving openings.
However, such a configuration is merely one of a limited variety of equivalent connection options that one having ordinary skill in the art would be well aware of and consider obvious, namely the options of being integrally attached or having mounting tabs extending from the return element and insertable into receiving openings in the interface element, or vice versa. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide any of the subject equivalent connection configurations since the subject configurations are considered to be equivalent for their use, and the selection of any of these known equivalents would be within the level of ordinary skill in the art.
Further, it would have been an obvious matter of design choice to modify the razor of Trotta ‘746 by having any one of these well known connection configurations including the interface element including receiving openings and the return element including mounting tabs disposed in the receiving openings since applicant has not 
Regarding claims 10 and 21, Trotta ‘746 lacks the specific configuration of the first and second pivot elements as follows:
[claim 10; claim 21] wherein the first pivot elements on the interface element comprise outwardly extending fingers that are received by the corresponding second pivot elements on the blade unit.
However, such a configuration is merely one of a limited number of connection options that one having ordinary skill in the art would be well aware of and consider obvious, namely the options of the first pivot elements on the interface element comprising either outwardly extending fingers or inwardly extending fingers that are received by the appropriately arranged second pivot elements on the blade unit, wherein such a modification amounts to a mere reversal of parts, and wherein it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.
Further, it would have been an obvious matter of design choice to modify the razor of Trotta ‘746 by having either one of these well known connection options including the interface element including the first pivot elements on the interface element comprising outwardly extending fingers that are received by the corresponding second pivot elements on the blade unit since applicant has not disclosed that having the specific connection configuration solves any stated problem or is for any particular 
Regarding claims 11 and 22, Trotta ‘746 lacks the specific location of the pivot stop as follows:
[claim 11; claim 22] further comprising a pivot stop (e.g., 26) formed integrally with the blade unit.
However, such a configuration is merely one of a limited number of connection options that one having ordinary skill in the art would be well aware of and consider obvious, namely the options of the first pivot stop being on either one of two cooperating structures, wherein such a modification amounts to a mere reversal of parts, and wherein it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.
Further, it would have been an obvious matter of design choice to modify the razor of Trotta ‘746 by providing the pivot stop on either the interface element or the blade unit since applicant has not disclosed that having the specific location of the stop element solves any stated problem or is for any particular purpose and it appears that the razor would perform equally well with the stop element on either surface.

Response to Arguments
Applicant's arguments filed July 30, 2020 have been fully considered but they are not persuasive.
On page 6 of the subject response, applicant argues the following:
Applicant has amended claims 1, 12 and 23 as discussed during the interview, to recite that the first pivot elements lie in a common plane that extends through the 

It is respectfully submitted that while the language added is necessary to define a third point to define the plane (i.e., that the plane extends through the interface element as well as the first pivot elements), the claim does not distinguish over the prior art for at least the reason explained in the annotations of the corresponding claims in the prior art rejection above. As best viewed in Figs. 5, 7, and 10 of the present application, the third portion 32, 132 of the return element 30, 130 is offset from the first pivot elements 20, 20 an amount sufficient to cause a lateral bending of the first and second portions in the same direction as compared with the first and second portions (e.g., 18, 20) of Trotta ‘746 which being toward one another when pressure is applied to the third portion (e.g., 22, 24, 26).
Therefore, for at least the reason(s) described above, it is respectfully submitted that the prior art rejection must be maintained.
Applicant is invited to contact the Examiner to discuss specific language to distinguish the over the applied prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
May 22, 2021